    Case 2:17-cv-03768-CMR Document 154 Filed 05/31/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724
________________________________________                   HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                                  17-cv-03768 (CMR)


State Attorneys General Litigation

_______________________________________



          CORPORATE DISCLOSURE STATEMENT OF EMCURE
        PHARMACEUTICALS LTD. PURSUANT TO FED. R. CIV. P. 7.1

        Pursuant to Federal Rule of Civil Procedure 7.1, and to enable Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, Defendant

Emcure Pharmaceuticals Ltd. (“Emcure”), a business entity organized under the laws of

India, by and through its undersigned counsel hereby states that it does not have a parent

company and that no publicly held corporation owns 10% or more of its stock.




                                            1
    Case 2:17-cv-03768-CMR Document 154 Filed 05/31/19 Page 2 of 2




Dated: May 31, 2019                      Respectfully submitted,

                                         LATHAM & WATKINS LLP

                                         Attorneys for Defendants
                                         Emcure Pharmaceuticals Ltd.
                                         and Satish Mehta


/s/ Michael Lacovara                     s/ Marguerite M. Sullivan
Michael Lacovara                         Marguerite M. Sullivan
(NY Bar #2363448; CA Bar # 209279)       (DC Bar #497894)
Latham & Watkins LLP                     Latham & Watkins LLP
885 Third Avenue                         555 Eleventh Street, N.W.
New York, NY 10022                       Washington, D.C., 20004
(212) 906-1200                           (202) 637-2200
michael.lacovara@lw.com                  marguerite.sullivan@lw.com


/s/ Allyson M. Maltas                    /s/ Elizabeth A. Parvis
Allyson M. Maltas                        Elizabeth A. Parvis
(DC Bar # 494566)                        (NY Bar # 5503701)
Latham & Watkins LLP                     Latham & Watkins LLP
555 Eleventh Street, N.W.                885 Third Avenue
Washington, D.C., 20004                  New York, NY 10022
(212) 906-1200                           (212) 906-1200
allyson.maltas@lw.com                    elizabeth.parvis@lw.com




                                     2
